              Case 1:18-cv-11647-PKC Document 70 Filed 06/12/19 Page 1 of 2
             Case 1:18-cv-11647-PKC Document 68 Filed 06/11/19 Page 1 of 2


Jason M. Drangel (JD 7204)
jdrangcl(m,ipcounselors.com
         4


Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcolmselors.com
Andrew S. Chung (AC 1988)
achw1g@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone:      (212) 292-5390
 Facsimile:     (212) 292-5391
 Attorneys for Plaintiff
 Mattel, Inc.


                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT Of NEW YORK




 MATTEL, INC.,

 Plaint(ff

 V.
                                                                  CIVIL ACTION No.
 2013CHEAPBUY, et al.,                                             18-cv-11647 (PKC)

 Defendants




                           NOTICE OF VOLUNTARY DISMISSAL


 PURSUANT TO Rule 4l(a)(l )(A)(i) of the Federal Rules of Civil Procedure, Plaintiff Mattel,
 Inc., ("Mattel" or "Plaintiff"), by their undersigned attorneys, hereby give notice of dismissal of
 all claims against Defendant Shenzhen Safe Printing & Packaging Co., Ltd. in the above-
 captioned action, with prejudice, and with each party to bear its own attorneys' fees, costs and
 expenses.
       Case 1:18-cv-11647-PKC Document 70 Filed 06/12/19 Page 2 of 2
       Case 1:18-cv-11647-PKC Document 68 Filed 06/11/19 Page 2 of 2




Dated: May 31, 2019                           Respectfully submitted,

                                                     EPSTEIN DRANGEL LLP


                                               BY:
                                                        Brieanne Scully · S 3711)
                                                        bscull y@ipcounselors.com
                                                        EPSTEIN DR.ANGEL LLP
                                                        60 East 42 nd Street, Suite 2520
                                                        New York, NY 10165
                                                        Telephone:      (212) 292-5390
                                                        Facsimile:      (212) 292-5391
                                                            Attorneys.for Plaintiff
                                                            Mattel, Inc.

It is so ORDERED.

Signed at New York, NY on                                     /.
                                                                  ~
                            -',I.I--=---'---"-}_/ _, 2019.,,,/ /, ~
                                        /         / /
                                                        /
                                       Judge P. Kevin dstel
                                                              //,'


                                       United States District Judge
                                                                              ,
                                                                                      --




                                          2
